Citation Nr: 1723291	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-10 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back condition, claimed as a lower back disability.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the U.S. Army from March 1966 to February 1968.

This matter comes before the Board of Veteran's Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran's tenure of service included a tour of duty in the Republic of Vietnam.

The Veteran filed a claim for service connection for a back disability in April 2005.  In a February 2006 rating decision, the RO denied the claim.  The Veteran failed to appeal and the decision became final.  In November 2009, the Veteran filed a request to re-open the previously denied claim based on new and material evidence.  

The request to reopen was denied in a March 2010 rating decision.  The denial of the Veteran's claim for service connection for a low back disability was continued.  In April 2010, the Veteran filed a Notice of Disagreement.  In May 2010 the Veteran elected to appeal through the Decision Review Process.  Following a June 2010 VA Examination, the RO issued a Statement of the Case (SOC) that continued the prior denial of Veterans' claim.  In April 2013, the Veteran filed a VA Form 9 Appeal to the Board of Veterans' Appeals.  The matter was certified to the Board in July 2013.

In October 2016, the Veteran's representative submitted a brief requesting re-consideration of the newly submitted evidence.  In a Board of Veterans' Appeals (BVA) Decision dated November 2016, the Board reopened the claim for entitlement to service connection for a back disability. The issue of entitlement to service connection for a back disability was remanded to obtain and consider the Veteran's records from the Social Security Administration (SSA). Upon receipt, the RO reviewed and re-adjudicated the Veteran's claim.  A Supplemental Statement of the Case (SSOC) was issued in December 2016 again denying the Veteran's claim.

In February 2017, the Veteran's representative submitted a statement in response to the SSOC and requested an appeal.  This matter was certified to the Board in April 2017.

FINDING OF FACT

The Veteran does not have a current disability of the back that manifested during, or as a result of, active military service, nor does he have a current disability of the back that was caused by, or aggravated by, a service-connected disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101 , 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the October 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

The Veteran contends that he is entitled to service connection for a back disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a back disability that manifested during, or as a result of, active military service, or, a disability that was either caused by or aggravated by a service-connected disability.  As such, the claim of entitlement to service connection for a back disability is not warranted.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2015); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 
24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.").  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2016).  

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2016).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Also, an increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b) (2016); Libertine v. Brown, 9 Vet. App. 521 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence to the issue of medical causation.  See 38 C.F.R. § 3.159 (2016); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

The Veteran's service treatment records show that he was treated in service for lumbosacral strain with symptoms of back pain however, no chronic residual disability is shown to have resulted from that condition during service, or at any time thereafter.

Review of the claims file indicates that the Veteran's personnel records, service treatment records and private treatment records were obtained.  Service treatment records from March 1966 through October 1966 reveal that the Veteran complained of recurrent low back pain and back spasms related to a fall while playing basketball during service.  The Veteran's separation examination also notes a complaint of recurrent back pain however, no chronic disabilities were indicated.

Following discharge, the next record of complaints associated with the Veteran's back condition is a private treatment record dated October 1990.  A private physician's note from October 1990 states the Veteran suffered an injury to his back while attempting to lift a heavy scrap pan.  Similar physician notes between 1991 and 2005 report the Veteran's complaints recurrent back pain.  In 2005, a private physician's note indicates that Veteran's complained of a back injury resulting from a fall while leaning against a guide plant door that gave way.  It was further noted that the Veteran was diagnosed with degenerative disc disease.  Treatment options including steroid injections and surgery were suggested.

In July 2010, the Veteran was afforded a VA Examination.  The active range of motion of the thoracolumbar spine shows flexion limited to 85 degrees and extension limited to 12 degrees.  Left lateral flexion was limited to 20 degrees with rotation limited to 25 degrees.  Right lateral flexion was limited to 25 degrees with rotation limited to 26 degrees.  Objective evidence of pain was indicated on active range of motion with no obvious evidence of subluxation or spinal canal stenosis.  Upon review of the evidence of record, the VA examiner opined that the Veteran's low back condition is not causally related to prior complaints of low back otherwise noted as lumbosacral strain and left lower paravertebral muscle spasms during his military service.  Further, the Veteran's in-service X-rays were normal with no evidence of arthritic changes or disc space narrowing.

In November 2016, the Board remanded the Veteran's claim for service connection for a low back disability to obtain and review the Veteran's SSA records.  The records indicate that Veteran was medically retired from employment in May 2006 due to a primary diagnosis of lumbar spondylolisthesis, with a secondary diagnosis of severe degenerative disc disease of the cervical spine.  Benefits were granted in part, based on the Veteran's low back condition.  Review of claim related treatment records shows that the Veteran sustained two work-related injuries to the lower back, one in October 1990 and another in August 2004.  Since that time, the Veteran has continued to suffer symptoms of back pain, which radiates down the left leg, and limitation of motion.  Although the Board acknowledges the Veteran's grant of SSA Benefits, the finding is not binding upon the Board.

Similarly, the Board also acknowledges the Veteran's lay statements regarding in-service onset of back pain and chronic symptoms thereafter. In multiple statements by and through the Veteran's representative, the Veteran asserts that the onset of his back condition occurred in service and has persisted since discharge.  The Veteran also states that continuous treatment was attempted post-service; however, treatment gasps were required due to the Veteran's financial limitations.  The absence of formal treatment, the Veteran asserts, does not negate the persistence of recurrent symptoms since service.  While the Board recognizes that the Veteran believes that he is entitled to service connection for a back disability, the record does not reflect that the Veteran has the requisite training or expertise to offer a medical opinion on the linkage between a current back disability and an event or injury in military service.  The competent medical evidence of record includes a VA physician's opinion that it was less likely than not that a current back disability manifested during, or as a result of, active military service.  Further, the Veteran's own SSA records show multiple recent work-related injuries to his back, all of which occurred over two decades after discharge.

The preponderance of the evidence demonstrates that the Veteran does not suffer from a current back disability that was either caused by, or aggravated by, a service-connected disability.  As previously stated, the Veteran's STR's show in service treatment for lumbosacral strain, with symptoms of back pain, however, post-service evidence does not reveal that a chronic residual disability resulted from the condition during service, or at any time following service.  Further, post-service treatment records indicate that the Veteran's current back disability is unrelated to the back condition for which he received treatment in service.

For the foregoing reasons, the preponderance of the evidence is against the claim.  The benefit-of the-doubt doctrine is therefore not applicable, and the Veteran's claim of entitlement to service connection for back disability must be denied.  See 38. U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Entitlement to service connection for back condition, claimed as a lower back disability is denied.




____________________________________________
B. Mullins
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


